ORDER

PER CURIAM:
Appellant Brand Scaffold Rental and Erection, Inc., n/k/a Brand Energy Services, LLC, appeals from the Circuit Court of Cole County’s grant of summary judgment in favor of Respondent Missouri Property and Casualty Insurance Guaranty Association (“MIGA”). Appellant contends that the trial court erred in granting summary judgment because the trial court erroneously concluded that Appellant failed to present a “covered claim” for . which MIGA would be liable. After a thorough review of the record, we conclude that MIGA established it is entitled to judgment as a matter of law; thus, the trial court did not err by granting summary judgment in MIGA’s favor. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).